Citation Nr: 0933178	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
residuals of back strain, status post lumbar laminectomy, 
prior to January 29, 2002, a rating in excess of 10 percent 
during the period from January 1, 2003, to March 18, 2003, a 
rating in excess of 20 percent during the period from March 
19, 2003, to May 23, 2005, and a rating in excess of 20 
percent after May 1, 2006.  

4.  Entitlement to a compensable rating for bilateral pes 
planus prior to March 18, 2003, and in excess of 10 percent 
after March 19, 2003.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 24, 
2007, which vacated a March 2005 Board decision as to the pes 
planus issue on appeal and remanded the matter for additional 
development.  The Court had previously vacated a July 1997 
Board decision which denied increased ratings for the low 
back and pes planus issues on appeal.  Those issues initially 
arose from a May 1995 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that during the course of this appeal the 
Veteran was awarded temporary total disability compensation 
benefits based upon the need for convalescence due to 
treatment for his service-connected back disability.  The 
records show these ratings were assigned effective from 
January 30, 2002, to December 31, 2002, and from May 24, 
2005, to April 30, 2006.  A July 2003 rating decision also 
granted entitlement to an increased 10 percent rating for 
bilateral pes planus effective from March 19, 2003.  

A July 2007 rating decision denied reopening a claim for 
entitlement to service connection for hypertension and denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Although the RO reopened and 
adjudicated the hypertension issue on the merits in an April 
2008 statement of the case, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issue on the title page as whether new and material 
evidence has been submitted to reopen the claim for service 
connection.  The Veteran also submitted additional evidence 
in support of his claims, but waived agency of original 
jurisdiction review.  

The Board notes that the Veteran raised the issue of 
reopening his claim for entitlement to service connection for 
diabetes mellitus in correspondence dated in February 2009.  
In a July 2009 brief in support of the appeal the Veteran's 
service representative requested that the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) be reconsidered.  These 
matters are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in February 2004, June 2006, and May 
2008.  For an increased-compensation claim, the VCAA requires 
VA to notify the claimant that to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

Although the May 2008 VCAA notice addressed these matters as 
to the increased rating claim for the service-connected low 
back disability, the Veteran was not apparently notified as 
to the pes planus issue on appeal.  Therefore, an additional 
VCAA notice is required specifically addressing what 
information and evidence not of record is needed to 
substantiate the claim for an increased rating for bilateral 
pes planus.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the evidence shows the Veteran has submitted 
service department correspondence dated in April 2009 
verifying his involvement in a traumatic event during active 
service and a July 2008 private medical report providing 
diagnoses including PTSD.  The Board notes that the July 2008 
private medical report referred to Axis IV stressors 
including death or loss of a friend and exposure to disaster 
and other hostilities, but did not specifically relate the 
provided diagnosis of PTSD to an event in service.  
Therefore, the Board finds a VA PTSD examination is required 
as to this matter for an adequate determination.

The Board also notes that the Veteran's service-connected low 
back disability was evaluated in a January 2007 VA 
examination, but that the examiner did not address the 
effects of the service-connected disability upon his 
employment and daily life.  Nor was the examination report or 
other pertinent medical evidence added to the claims file 
since the Board March 2005 remand considered in a 
supplemental statement of the case.  The Veteran's service-
connected bilateral pes planus was last evaluated by VA 
examination in April 2004.  The record also shows that the 
Veteran is receiving Social Security Administration (SSA) 
disability benefits and that the records associated with that 
claim may be pertinent to the issues on appeal.  Therefore, 
the Board finds that additional development as to these 
matters is also required.

Finally, regarding the issue of service connection for 
hypertension, this issue was previously denied in May 1995.  
Although the Veteran was properly notified of that action, he 
did not file a timely appeal.  In January 2002, the Veteran 
requested that the claim be reopened, claiming that the 
hypertension was secondary to other service-connected 
disabilities.  In this regard, in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in order to 
satisfy the legislative intent underlying the VCAA notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  A review of 
the claims folders reveals that the Veteran as not been 
provided with Kent notice.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice as to his 
increased rating claim for bilateral pes 
planus in accordance with the decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This includes notification 
(1) that to substantiate his increased 
rating claim he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  Pursuant to Kent, the veteran must be 
provided a VCAA notice identifying the 
bases for the previous denial of his 
claim for entitlement to service 
connection for hypertension. He should 
also be provided notice describing what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials. The notice requirements 
as to all elements of the claims should 
be provided.

3.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for an acquired 
psychiatric disorder and low back and 
feet disorders.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the Veteran's SSA disability 
determination as well as all associated 
medical records.

5.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  

6.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder, to 
include, as a result of an event during 
active service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD (revised 
April 2, 2007).  The examiner should be 
informed as to which, if any, of the 
claimed stressor or identified events 
have been verified.  Any opinion provided 
should be reconciled with the findings of 
the July 2008 private examination report.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The Veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and extent of 
his service-connected residuals of back 
strain, status post lumbar laminectomy.  
The examiner should identify all present 
manifestations of the service-connected 
disability.  The examination should be 
performed in accordance with the 
guidelines established in VA's worksheets 
for examinations of the spine (revised 
April 20, 2009).  Complete range of 
motion and X-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

8.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to the current nature and 
extent of his service-connected bilateral 
pes planus.  The examiner should identify 
all present manifestations of the 
service-connected disability.  The 
examination should be performed in 
accordance with the guidelines 
established in VA's worksheets for 
examinations of the feet (revised May 1, 
2007).  Complete range of motion and X-
ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

9.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

10.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on appeal 
should be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




